PER CURIAM.
As a juvenile bindover to the adult division, the defendant entered into a plea bar*1205gain on a charge of attempted first degree murder pursuant to which he was sentenced to four years in the state penitentiary followed by two years in a community control program. In addition, the court specifically retained jurisdiction over one-third of the defendant’s youthful offender sentence. The defendant has appealed his sentence contending that: (a) .he was entitled to credit for time served between his arrest and transfer to circuit court, and for time served in the juvenile detention center while awaiting trial; and (b) the trial judge erred in retaining jurisdiction over one-third of his sentence. We affirm.
We decline to reach the issue of credit for time served because it appears on the record that the defendant’s guilty plea was entered with knowledge of the sentence which the judge would impose. As to the second point, however, we find that the court verbally indicated that it would retain jurisdiction for one year, not one-third (two years) of the sentence. It may be, therefore, that the guilty plea was entered as a ■result of confusion. For this reason, the sentence is affirmed without prejudice to the defendant filing a motion pursuant to Florida Rule of Criminal Procedure 3.850 to withdraw his guilty plea.
Affirmed.